Case 4:21-cv-00335-SDJ Document 1-3 Filed 04/28/21 Page 1 of 7 PageID #: 11




                     EXHIBIT 3
                                                           FILED: 3/22/2021 11:26 AM
 Case 4:21-cv-00335-SDJ Document 1-3 Filed 04/28/21 Page 2 of 7 PageID #: 12
                                                           David Trantham
                                                                           Denton County District Clerk
                                                                           By: Kailei Klement, Deputy
                                             21-2190-211
                                       NO. ____________

MEDEIA, INC.                                    §      IN THE DISTRICT COURT
Plaintiff,                                      §
                                                §
V.                                              §      _______ JUDICIAL DISTRICT
                                                §
EVOKE NEUROSCIENCE, INC., AND                   §
SANDEEP SURESH                                  §
Defendants.                                     §      OF DENTON COUNTY, TEXAS

                            PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Medeia, Inc., hereinafter called Plaintiff, complaining of and about

Evoke Neuroscience Inc., and Sandeep Suresh, hereinafter called Defendants, and for cause of

action shows unto the Court the following:

                          DISCOVERY CONTROL PLAN LEVEL

       1.      Plaintiff intends that discovery be conducted under Discovery Level 2.

                                  PARTIES AND SERVICE

       2.      Plaintiff, Medeia, Inc., is a Florida Corporation whose address is 7 W. Figueroa

Street, Suite 215, Santa Barbara, California, 93101.

       3.      Defendant Evoke Neuroscience, Inc. (hereinafter “Evoke”), a Nonresident

Corporation, may be served pursuant to sections 5.201 and 5.255 of the Texas Business

Organizations Code by serving the chief executive officer of the corporation, Marinela

Gombosev, at 11 West 25th Street, New York, NY 10010. Service of said Defendant as

described above can be effected by personal delivery.

       4.      Defendant Sandeep Suresh (hereinafter “Suresh”), an Individual who is a

nonresident of Texas, may be served with process at her place of employment at the following

address: 11 West 25th Street, New York, NY 10010. Service of said Defendant as described

                                                1
 Case 4:21-cv-00335-SDJ Document 1-3 Filed 04/28/21 Page 3 of 7 PageID #: 13




above can be effected by personal delivery.

                                  JURISDICTION AND VENUE

       5.      The subject matter in controversy is within the jurisdictional limits of this court.

       6.      Plaintiff seeks:

               a.      monetary relief more than $1,000,000.

       7.      This court has jurisdiction over Defendants because Defendants purposefully

availed itself of the privilege of conducting activities in the state of Texas and established

minimum contacts sufficient to confer jurisdiction over Defendants, and the assumption of

jurisdiction will not offend traditional notions of fair play and substantial justice and is consistent

with the constitutional requirements of due process.

       8.      Furthermore, Plaintiff would show that Defendants engaged in activities

constituting business in the state of Texas as provided by Section 17.042 of the Texas Civil

Practice and Remedies Code, in that Defendants committed a tort in whole or in part in Texas.

       9.      Venue in Denton County is proper in this cause under Section 15.002(a)(1) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or

omissions giving rise to this lawsuit occurred in this county.

                                               FACTS

       10.     Medeia is a manufacturer of medical equipment. Specifically, Medeia sells a

device called the BrainView NeuralScan. The BrainView NeuralScan system is a device

designed to help physicians effectively measure biomarkers related to seizures, to memory loss,

cognitive impairment, and other stress-related neurological conditions. A neuro-functional

physiology report of the results is provided, data summary, raw data, and images.

       11.     Evoke is a manufacturer of a device called eVox. The eVox, “is a medical device



                                                  2
 Case 4:21-cv-00335-SDJ Document 1-3 Filed 04/28/21 Page 4 of 7 PageID #: 14




that measures brain health to aid doctors in the diagnosis of cognitive disorders. By measuring

brain function directly, physicians can enhance their clinical work-up beyond standard subjective

patient questionnaires. eVox provides clinically actionable and objective biomarkers of brain

health pertinent to conditions like Alzheimer’s disease, mild cognitive impairment, and other

cognitive disorders.”

         12.         Medeia and Evoke make products that perform, to a certain extent, similar

functions. Therefore, Medeia and Evoke are competitors. On March 12, 2021, Suresh, the

Customer Operations Manager at Evoke, sent an email full of false and misleading information

about Medeia to Kimberly Kardules (hereinafter “Kardules”), Manager of Neurodiagnostics at

Life Sciences Partners. The purpose of the email was to persuade Kardules into purchasing the

eVox from Evoke instead of purchasing the BrainView from Medeia. Kardules had been

discussing purchasing 10 devices from Medeia at $35,000.00 each.

         13.         In the email to Kardules, Suresh made many baseless and misleading allegations.

Specifically, Suresh stated that “Slav [CEO of Medeia] and his company has engaged in

deceptive, illegal and fraudulent practices which resulted in Evoke bringing legal action.”

 From: Sandeep
        Sandeep Suresh
                 Suresh4ssureshgievokeneuroscience
                          4ssureshgievokeneuroscience >
 Sent: Friday,
 Sent: Friday,March
               March12,
                      12,2021
                          20211003
                                1003AM
                                     AM
 To: Kimberly
     Kimberly Karclules
               Karclules<kkarclulesPlaphealth
                          <kkarclulesPlaphealth
                                              corn>
                                                 corn>
 Subject: Evoke
          Evoke Neuroscience
                 NeuroscienceFollow
                                Followupup




 Hey Kim,
     Kim,




 First,1 want
 First,1 wanttotoaddress
                  address  competitor
                             competitorproducts.
                                          products.While
                                                       While
                                                         I respect
                                                                I respect
                                                                       and value
                                                                            and value
                                                                                   competition
                                                                                         competition
                                                                                                in the market,
                                                                                                       in the market,
                                                                                                                  this doesthis
                                                                                                                             notdoes
                                                                                                                                   extend
                                                                                                                                        nottoextend to
 fraudulent and
 fraudulent   andillegal
                   illegal
                         actions
                           actions
                                 by by
                                     competitors.
                                        competitors.WithWith
                                                         respectrespect
                                                                     toBrainViewiNeuralScan,
                                                                          toBrainViewiNeuralScan, I need Itoneed
                                                                                                             sharetosame
                                                                                                                       sharerelevant
                                                                                                                               same relevant
                                                                                                                                       history with
                                                                                                                                                  history with
 you. Slav
 you.  Slavand
            andhis
                 hiscompany
                      company  has
                                 hasengaged
                                      engaged in deceptive,
                                                  in deceptive,
                                                             illegal
                                                                   illegal
                                                                       and and
                                                                           fraudulent
                                                                                 fraudulent
                                                                                        practices
                                                                                              practices    es ulted
                                                                                                   which rwhich
                                                                                                              ultedr in
                                                                                                                      inEvoke
                                                                                                                         Evokebringing
                                                                                                                                  bringinglegal
                                                                                                                                             legal
 action. The
 action.  Thedetailed
              detailedreport,
                         report,
                               including
                                 including
                                         linklink
                                               to ato
                                                    cease
                                                      a cease
                                                           and anddesist
                                                                       desist
                                                                         letterletter
                                                                                (please(please
                                                                                          sae attached) sent
                                                                                                          sent bybyour
                                                                                                                     ourlaw
                                                                                                                          lawfirm
                                                                                                                               firmtoto
                                                                                                                                      Slav
                                                                                                                                        Slavis is
 attached. Slav
 attached.  Slavhas
                  hasnot
                       notdisputed
                           disputed these
                                      thesefacts and
                                                 and has
                                                      has acknowledged
                                                           acknowledgedour      ourclaims
                                                                                     claimsby by
                                                                                              agreeing
                                                                                                 agreeing
                                                                                                        to remove
                                                                                                             to remove copyright
                                                                                                                           copyright
                                                                                                                                  protected
                                                                                                                                        protected
 material from
 material  fromhis
                 hiswebsite.
                      website.




Suresh’s accusation that, “Slav and his company has engaged in deceptive, illegal and fraudulent

                                                                        3
 Case 4:21-cv-00335-SDJ Document 1-3 Filed 04/28/21 Page 5 of 7 PageID #: 15




practices which resulted in Evoke bringing legal action” is based on a “cease and desist letter”

sent on behalf of Evoke to Medeia on October 10, 2019. The cease and desist letter was paid for

by Evoke and it was full of factual inaccuracies.

   It has
      has come
           cometotoEvoke's
                     Evoke'sattention
                                attentionthatthat
                                                Medeia
                                                   Medeia Inc.Inc.
                                                               dibia
                                                                   dibia
                                                                     NeuralScan
                                                                          NeuralScan Medela Medela
                                                                                                Inc. ("NeuralScan")
                                                                                                      Inc. ("NeuralScan")
   is making
   is makingfalse
               falseand
                      andmisleading
                            misleading statements
                                           statements to both
                                                           to both
                                                                physicians
                                                                     physicians
                                                                             and patients,
                                                                                    and patients,
                                                                                               which which
                                                                                                       are deceiving
                                                                                                                are deceiving
   Evoke's consumers
   Evoke's   consumersand    andunfairly
                                  unfairly
                                         diverting
                                             diverting
                                                     products
                                                           products
                                                                 and services
                                                                      and servicesaway away
                                                                                          from Evoke.
                                                                                                 from Evoke.
                                                                                                          Neu -alScan
                                                                                                                  Neu
                                                                                                               -alScan
   manufactures and
   manufactures     andpromotes
                          promotes   thethe
                                          'NeuralScar
                                             'NeuralScar   System"
                                                               System"
                                                                     claiming
                                                                          claiming
                                                                                 that itthat
                                                                                         canit'detect
                                                                                                can 'detect
                                                                                                        head injuries
                                                                                                                head injuries
   that aa CT
   that    CT or
               orMIRI
                  MIRImay maybe  beunable
                                     unabletoto   detect."
                                                   detect."  Critically,
                                                                Critically,
                                                                         however,
                                                                              however,  NeuralScan's
                                                                                             NeuralScan's  productproduct
                                                                                                                      is   is
   supported neither
   supported    neitherbyby FDA
                              FDA clearance
                                    clearance  nornor
                                                   clinical
                                                       clinical
                                                             studies,
                                                                 studies,
                                                                       whichwhich
                                                                               is notisonly
                                                                                          notpotentially
                                                                                              only potentially
                                                                                                           dangerousdangerous
   but is
   but  isaablatant
             blatantattempt
                      attempt  toto
                                  benefit
                                     benefit
                                           fromfrom
                                                  Evoke's
                                                      Evoke'sconsiderable
                                                                 considerableinvestment
                                                                                    investment
                                                                                             of timeofand
                                                                                                        timerrQney
                                                                                                              and rrQney
                                                                                                                      to    to
   obtain approval
   obtain   approvalofofitsits
                             products
                               products andandconsumers'
                                                  consumers' mistaken
                                                                   mistaken
                                                                         beliefbelief
                                                                                  that NeuralScan's
                                                                                         that NeuralScan's
                                                                                                         competitive
                                                                                                                  competitive
   products are
   products    aresimilarly
                    similarly cleared.
                                 cleared.Despite
                                             Despitethis,this,
                                                            NeuralScan
                                                                NeuralScan has made
                                                                                 has made and continues
                                                                                                and continuesto make to make
   unsupported claims
   unsupported      claims  toto
                               physicians,
                                 physicians,  medical
                                                  medicalpatients,
                                                               patients,
                                                                     and the
                                                                          andconsuming
                                                                                 the consuming public public
                                                                                                        regardingregarding
                                                                                                                     its    its
   product ininmarketing
   product      marketing   materials,
                              materials,which
                                            whichare are
                                                     designed
                                                           designed
                                                                  to mislead
                                                                       to mislead
                                                                                such such
                                                                                      persons persons
                                                                                                  into believing
                                                                                                          into believing
                                                                                                                   that   that
   they are
   they  are purchasing
             purchasinganan   FDA-cleared
                                FDA-cleared   device,
                                                  device,
                                                        suchsuch
                                                               as: as:

        offrir.Evb
        offrir.E  vb.octive
                    .octive rrieJsurernents
                             rrieJsurernentsof of
                                               braiirl
                                                  braiirl
                                                       ftirticticirl
                                                            ftirticticirl
                                                                     eveneven
                                                                           if positive
                                                                                 if positive
                                                                                       syrrpturns
                                                                                             syrrpturns
                                                                                                  seem insignificant
                                                                                                          seem insignificant
                                                                                                                     ,..ve
         often catch
         often  catchsubtle
                       subtleabnormalities
                                abnormalities
                                            in the
                                                in the
                                                    CNS  CNSmuchmuch earlier
                                                                         earlier
                                                                             and intervene
                                                                                  and      SCIOriQr for
                                                                                                    for improved
                                                                                                         improved
     outcomes.
     outcomes.


       15.       Medeia’s highlighted marketing material above, along with all the other

marketing material on Medeia’s website were generally reviewed by the FDA in September

2019. Medeia applied for FDA pre-market clearance on September 26, 2019 and obtained FDA

clearance on March 17, 2020. Of course, Suresh did not tell Kardules that Medeia did in fact

have FDA clearance.

       16.       Apparently relying on the October 10, 2019 cease and desist letter, Suresh stated

to Kardules, “Slav has not disputed these facts and has acknowledged our claims by agreeing to

remove copyright protected material from his website.” This is also untrue. Mr. Danev did in-

fact dispute the facts in the October 10, 2019 cease and desist letter.




                                                          4
 Case 4:21-cv-00335-SDJ Document 1-3 Filed 04/28/21 Page 6 of 7 PageID #: 16




   To: 'Markley, Laura E.' <Laura Markleyigiklgates corn>
   Cc: 'Nickerson, Morgans' <Mo rga n.N c kers o NEI klgates.com >
   Subject: RE: CD letter re Evoke - NeuralScan

    Hi Laura Markley

   Are are not agree with most of the remarks in your letter.
   To avoid any legal discussions, we did update our website.
   To

    In our company we take very serious any remarks, how we can improve our marketing materials, to be in a best benefits to physicians.
    Please fill free to contact me for anyfuture remarks.


    Best Regards,
    S. Danev
    Medeia, Inc.
    D11 ce: +18flfl13 .E
    Direct: +1 MS) 2.60-G9:19
    v: v:v;.rnedeia.cum

    vivivivilal can
    vivivivilal  cancorn
                     corn




          17.             What Evoke has done is the equivalent of corporate terrorism. 1) Evoke paid for a

cease and desist letter to Medeia. 2) Medeia objected to the validity of the claims made in the

October 10, 2019 cease and desist letter. 3) Evoke did not file a lawsuit against Medeia. 4)

Nearly a year and a half passes, and Medeia is about to close on a $350,000.00 deal with Life

Sciences Partners. 5) Evoke and Suresh ruined Medeia’s deal with Life Sciences Partners by

spreading false and disparaging information about Medeia.

                                  COUNT ONE: BUSINESS DISPARAGEMENT

          18.             Defendant published false and disparaging information about Medeia.

          19.             Defendant published the false and disparaging information with malice.

          20.             Defendant published the false and disparaging information without privilege.

          21.             The false and disparaging information resulted in special damages to the Plaintiff.

                                COUNT TWO: TORTIOUS INTERFERENCE WITH
                                   PROSPECTIVE BUSINESS RELATIONS

          22.             There was a reasonable probability that Plaintiff would have entered into a

business relationship with a third party.

          23.             Defendant either acted with a conscious desire to prevent the relationship from


                                                                     5
 Case 4:21-cv-00335-SDJ Document 1-3 Filed 04/28/21 Page 7 of 7 PageID #: 17




occurring or knew the interference was certain or substantially certain to occur as a result of his

conduct.

       24.     Defendant's conduct was independently tortious or unlawful.

       25.     Defendant’s interference proximately caused Plaintiff’s injury.

       26.     Plaintiff suffered actual damage or loss as a result of Defendant’s interference.

                        DAMAGES FOR PLAINTIFF, MEDEIA, INC.

       27.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, Medeia, Inc., was caused to suffer $500,000 in lost profits as well as damage to its

reputation.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Medeia, Inc., respectfully

prays that the Defendants be cited to appear and answer herein, and that upon a final hearing of

the cause, judgment be entered for the Plaintiff against Defendants, jointly and severally, for

damages in an amount within the jurisdictional limits of the Court; together with pre-judgment

interest at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of

court; and such other and further relief to which the Plaintiff may be entitled at law or in equity.



                                              Respectfully submitted,

                                              By: /s/ Ryan Rouz
                                                   Ryan Rouz
                                                   Texas Bar No. 24093079
                                                   Email: ryan@rouzlaw.com
                                                   1111 S. Akard St. #405
                                                   Dallas, TX 75215
                                                   Tel. (469) 777-1451
                                                   Fax. (469) 666-9291
                                                   Attorney for Plaintiff, Medeia, Inc.



                                                  6
